Citation Nr: 1541907	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968, including service in Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied, in pertinent part, entitlement to service connection for hearing loss, tinnitus, and skin rashes.  As discussed below, the Veteran has been diagnosed with dermatitis and eczema, and the skin-related issue has thus been recharacterized more broadly.   See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

In August 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing is of record.

In October 2013, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for skin disability to include as due to Agent Orange exposure is addressed in the REMAND portion of the decision below and is again REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to his in-service noise exposure.

2.  The evidence is approximately evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the November 2013 VA examination, the auditory threshold in at least one frequency of each ear was 40 decibels or greater.  The Veteran has thus met the current disability requirement with regard to hearing loss disability.  The Veteran also reported and was diagnosed with tinnitus on the November 2013 VA examination.  He has therefore met the current disability requirement in this regard as well.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

In addition, the Veteran's DD Form 214 reflects that he served in Vietnam with a military occupation specialty (MOS) of radio relay carrier operator.  He testified during the Board hearing that when he got to Vietnam his MOS was changed to radio operator fort observer, which required him to identify targets for artillery, resulting in significant noise exposure.  The Veteran's testimony is competent, credible, and consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  He has therefore met the in-service injury requirement.

The dispositive question is thus whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his in-service noise exposure.  There is only one medical opinion on these questions.  The audiologist who conducted the November 2013 VA examination opined that the Veteran's bilateral hearing loss disability was not at least as likely as not related to his in-service noise exposure.  Her rationale was the following: "Upon release from active duty, the Veteran had hearing within normal limits.  Therefore, hearing loss is less likely related to his military noise exposure."  The Court has held, however, that the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As this was the audiologist's sole rationale for her negative nexus opinion, this opinion is of little, if any, probative weight.

As to the Veteran's tinnitus, the audiologist wrote: "The Veteran has a diagnosis of clinical hearing loss, and his or her tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  The audiologist's opinion is flawed as her rationale was only that tinnitus is generally known to be a symptom of hearing loss, and she did not address the specific facts of the Veteran's case or explain why she concluded that his tinnitus was not related to the in-service noise exposure.  Her opinion as to the etiology of the Veteran's tinnitus is thus entitled to little, if any, probative weight.

In contrast, the Veteran offered competent, credible testimony during the Board hearing indicating that he experienced hearing loss and tinnitus continuously after his in-service noise exposure and had sought treatment shortly after service.  The Veteran also testified that he was exposed to loud noises as a plumber after service but always wore hearing protection, which he did not do in service.

Thus, on the issue of whether the current bilateral hearing loss disability and tinnitus are related to the in-service noise exposure, the medical opinion discussed above is of little or no probative weight indicating a lack of such relationship, and competent, credible lay testimony supporting such a relationship.  The Board therefore finds that the evidence is approximately evenly balanced on this issue.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



REMAND

The Veteran claims that he has a current skin disability that is related to service, to include his presumed exposure to Agent Orange in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014) (veterans who served in Vietnam are presumed to have been exposed to Agent Orange).  He indicated during the Board hearing that he had skin rashes in service and sought treatment shortly after service.  The Board finds this testimony competent and credible.

The physician's assistant (PA) who conducted the November 2013 VA skin examination diagnosed dermatitis and eczema and opined that it was not related to service.  In her rationale, she noted that there were no skin abnormalities on the separation examination or noted by the Veteran at that time.  She also wrote: "The environmental conditions in Vietnam were conducive to skin disorders, particularly bacterial and fungal. There is no documented treatment for skin conditions between the veteran's separation in 1968 and 1999 which is the earliest available medical record for treatment in the private sector.  This fact makes it less likely than not that it is related to his military service."  The Court has held, however, that a VA's examiner's opinion, which relies on the absence of contemporaneous medical evidence, is flawed when it fails to consider whether lay statements present sufficient evidence of the etiology of a veteran's disability "such that his claim for service connection could be proven without contemporaneous medical evidence."  Buchanan, 451 F.3d at 1336, n. 1.  In addition, the PA did not consider whether the dermatitis and eczema, while not on the list of disease presumed service connected in veterans exposed to Agent Orange, were not in fact related to the Veteran's Agent Orange exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  A new VA opinion by an appropriate specialist VA physician is therefore warranted, which considers the Veteran's credible statements regarding skin rashes in and since service, does not rely on the lack of clinical evidence as a rationale, and considers whether the current skin disabilities are related to the Veteran's presumed Agent Orange exposure.

Accordingly, the claim for entitlement to service connection for skin disability to include as due to Agent Orange exposure is REMANDED for the following action:

1.  Request an opinion from an appropriate VA specialist physician.  The claims file must be sent to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that any current skin disability is related to the Veteran's military service, to include his service in Vietnam including his presumed Agent Orange exposure.  The physician should accept the Veteran's statements that he experienced skin rashes in and since service and should not rely on the lack of clinical evidence as a rationale for the opinion.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for skin disability to include as due to Agent Orange exposure.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative/attorney a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


